Title: John Thaxter to John Adams, 19 September 1780
From: Thaxter, John
To: Adams, John



Sir
Paris 19th. Septr. 1780

This Evening Capt. Simeon Sampson of the State Ship Mars of 20 Guns arrived here, and delivered me a large Budget of Letters for You and Mr. Dana. According to your direction, I opened your’s, and read them excepting Mrs. Adams’ which I had no business to read. Postage for her Letters you will never think dear, I therefore have forwarded them with the highest satisfaction. I have the honor of a most excellent Letter from her—indeed She never writes otherwise than well. It is a Correspondence not more honorable than instructive to me.
There are two Letters from Genl. Warren, one from I. Smith Esq., one from Dr. Tufts, one from R. H. Lee Esqr. of the 7th. May, one from Dr. Gordon, one from Mr. Vernon, one from Tristram Dalton Esqr. and one from Ellis Gray Esqr. all dated about the middle of July last.

With Mr. Dalton’s Letter is a large bundle of Papers respecting the Brigantine the Fair Play, which was sunk by a Battery on the Island of Guadaloupe. The Papers relative to this Case are very numerous, and I have not as yet read them. In his letter to You, he states the facts concisely—that the King had ordered a reparation from the Chest at Guadaloupe, that the order had been evaded there, altho’ repeated applications had been made: that as an Excuse it was alledged that the Chest was empty, and was therefore recommended to apply to the Minister of the King, to obtain an order for payment in France. He requests your assistance in the Business, if You have a spare moment. There is a letter to Dr. Franklin from the same Gentleman in the same Budget—it is open. I pray your direction in the matter, whether to deliver it now or wait your return. If the Letter is delivered, the Papers may be required also. There is a letter to Mr. Gerard in the same budget, directed to Mr. Dana’s Care, which he is to deliver if he thinks proper—it is also open.
Mr. Gray has had a Vessel condemned at Martinico. The Judge, he says, declares in his decree of condemnation Vessel and Cargo to be Dutch Property, but that the Vessel was navigated by Englishmen. This is absolutely denied, and Capt. Andrews has appealed, and is coming to France by the Way of Holland to support his Appeal. Mr. Gray requests your Assistance; with what propriety is not my business to determine. Mr. Andrews must have arrived at Holland by this, as he sailed the beginning of July.
In one of Genl. Warren’s letters, he complains much of English Goods arriving by permit, that Duncan and Mitchel had arrived with a Cargo, thinks it ought to be publickly avowed or discountenanced, and that it will not leave a very agreable impression upon our new Connections.
Captain Sampson is much embarrassed by not finding Mr. Austin here. In Case of Mr. Austin’s Absence he was instructed to apply to You, and in your Absence to Mr. Dana. He desired me to read his private instructions, which I did, and find by them he is ordered not to exceed six weeks stay in France. His Ship wants cleaning, his Men money &c. &c. It is absolutely necessary that Mr. Austin return without loss of time to Paris, and the Captain has desired me to acquaint him with it, or at least to request the favour of You, Sir, to do it. The Captain says he has wrote to Mr. Austin, and upon the presumption that he will return immediately, I shall not forward the Councils dispatches to him, lest he should set off before they could reach there.
If I have managed these dispatches and Letters to your satisfaction, Sir, I shall think myself happy. The business was novel, and can make no other Apology for any Error in it, than having conducted it to the best of my knowledge.
I have opened none of Mr. Dana’s letters, not having permission for that purpose. They are somewhat bulky and heavy—if he thinks proper to have them forwarded, I shall readily comply.
The best news from home is, that the Spirit of 1775 is revived. The loss of Charlestown has roused up every body—Genl. Warren writes We are likely to have a fine Army. There is a large bundle of Newspapers, but have not yet read them.
My respects to Mr. Dana and love to the young Masters.

I have the Honor to be with perfect respect, Sir, your Excellency’s most obedient and humble Servant,
J. Thaxter Junr.

